Exhibit 10.18
(CARDIAC SCIENCE LOGO) [v51135v5113501.gif]
FORM OF 2009 COMPENSATION INCENTIVE PLAN
VICE PRESIDENT, INTERNATIONAL SALES
Your base salary for 2009 will be adjusted to £248,568, effective March 31,
2009.
Your 2009 bonus compensation will consist of participation in the broader
Management Incentive Program (MIP) per guidelines of Program (targeted at 10% of
your base salary if the Company makes its budgeted pre-tax income target) and
the individualized incentive plan as described herein.
One component of your 2009 individualized incentive will be based on the 2009
revenue and gross profit relating to the International sales channel, excluding
revenues generated by selling products to Nihon Kohden (AED & monitoring) and GE
Medical, as internally reported (referred to as “primary sales”).
The 2009 primary sales and related gross profit targets have been established by
the CEO and approved by the board of directors of the Company.
As the following tables indicate, at 95% of both the sales and gross profit
dollar targets you will be eligible for incentive pay of 2.5% of your base
salary at December 31, 2009 for each. At between 96% and 100% of the respective
targets, the incentive pay percentage shall increase from 2.5% by an additional
1% for each additional 1% of achievement up to 7.5% for each target. If gross
profit exceeds 100% of target, you will receive another 1.0% of your base salary
for each percentage point by which gross profit exceeds target. The total
targeted bonus can not exceed 100% of the current base salary.

              Current   % of         Base Salary   Target   Sales Bonus   Gross
Profit Bonus £248,568   95%   2.5% of Base Salary   2.5% of Base Salary     96%
  3.5% of Base Salary   3.5% of Base Salary     97%   4.5% of Base Salary   4.5%
of Base Salary     98%   5.5% of Base Salary   5.5% of Base Salary     99%  
6.5% of Base Salary   6.5% of Base Salary     100%   7.5% of Base Salary   7.5%
of Base Salary     101+%       +1.0% for each 1% over 100%

Another component of your individualized incentive will be based on gross profit
relating to defibrillation products sold to Nihon Kohden and GE (outside of the
United States). You will receive a bonus of 5% of your salary if the Company
achieves 100% of the budgeted gross profit resulting from combined sales to GE
and Nihon Kohden (including both defibrillation and cardiac monitoring
products). In addition, you will receive an additional 1% of your salary

 



--------------------------------------------------------------------------------



 



for each percentage point by which actual gross profit resulting from sales to
GE and Nihon Kohden exceed 100% of budget.
Any bonus amounts payable in accordance with the terms of this letter which is
determined as a percentage of your salary will be calculated in GBP, based on
your salary as stated in GBP. The bonus amount that will be determined based on
gross profit from sales to Nihon Kohden and GE will be calculated in US$ and
then converted into GBP at a rate of £1.47 to US $1.0.
The total bonus, if any, will be paid no later than 30-days following the
conclusion of the audit of the financial statements for the year ending
December 31, 2009 and their filing with the SEC, but no later than March 15,
2010.
Separation of employment, by resignation or termination, prior to March 15, 2010
will result in the forfeiture of the sales incentive payment. The Incentive Plan
and the award of incentive pay is at the absolute discretion of the board of
directors, and the company reserves the right to modify, amend or cancel the
Incentive Plan with or without notice to the Executive.
The Incentive Plan is not intended to create any contractual rights or agreement
between the employee and the Company, and as such does not modify, amend or
supersede the nature of employment with the company.
Please sign as acceptance and return one copy to Barbara Thompson, Vice
President, Human Resources, and retain the other copy for your personal files.

                                      Dave Marver       Kurt Lemvigh    
Executive Vice President,       Vice President, International     Chief
Operations Officer                
 
                   
Dated:
          Dated:        
 
                   

 